                                                                  1

                                                                  2

                                                                  3

                                                                  4
                                                                                                    UNITED STATES DISTRICT COURT
                                                                  5                               NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7

                                                                  8
                                                                      ANTONIO ZAYAS, ET. AL.,                             Case No.: 19-cv-03954-YGR
                                                                  9
                                                                                                                          ORDER DISMISSING ACTION WITHOUT
                                                                 10                Plaintiffs,                            PREJUDICE FOR FAILURE TO PROSECUTE
                                                                 11          vs.
                                                                 12
                                                                      STATE FARM INSURANCE, ET. AL.,
                               Northern District of California
United States District Court




                                                                 13
                                                                                    Defendants.
                                                                 14
                                                                             By Order issued December 3, 2019, plaintiffs Antonio Zayas and Svetlana Narbaeva were
                                                                 15
                                                                      directed to file, no later than Monday January 6, 2020, a response to defendants’ pending motions to
                                                                 16
                                                                      dismiss. (Dkt. No. 41; see also Dkt. Nos. 23, 29 (pending motions to dismiss).) The December 3,
                                                                 17
                                                                      2019 Order specifically warned plaintiffs that a “[f]ailure to file a response by that date will result in
                                                                 18
                                                                      dismissal of this lawsuit for failure to prosecute.” (Dkt. No. 41 at 1-2.) As of January 21, 2020,
                                                                 19
                                                                      plaintiffs have not filed a response to defendants’ motions, nor have plaintiffs filed any other
                                                                 20
                                                                      documents since October 3, 2019.
                                                                 21
                                                                             Therefore, and pursuant to Rule 41 of the Federal Rules of Civil Procedure, this action is
                                                                 22
                                                                      DISMISSED WITHOUT PREJUDICE. All pending motions are DENIED AS MOOT.
                                                                 23
                                                                             The Clerk of the Court is directed to close this case.
                                                                 24
                                                                             IT IS SO ORDERED.
                                                                 25
                                                                      Dated: January 21, 2020
                                                                 26

                                                                 27
                                                                                                                     ___________________________________________
                                                                 28                                                          YVONNE GONZALEZ ROGERS
                                                                                                                           UNITED STATES DISTRICT JUDGE
